 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDCory Corporation, 84 NLRB 972, 974. Though the size of the picket line at some of the outletshas been considered in determining whether or not it constituted an informational technique,I find no substantial evidence that it interfered with ingress or egress.Coca-Cola also contends that the "Friends" picketing constituted a violation of Section8 (b) (1) (A) per se, citing as authority therefor the decision of the Ninth Court of Appealsin the case of Capital Service Co., 31 LRRM 2326. The General Counsel disclaims such acontention. Since the framing of the issues of violation is a function committed by Congressexclusively to the General Counsel, and not to private parties, I find this contention beyondthe scope of the issues. Moore Dry Dock, 92 NLRB 547, footnote 1.-Itwill consequently be recommended that the allegation of violation of Section 8 (b) (1) (A)be dismissed.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection with the operationsof the charging parties and the named outlets, previously described, have a close, ultimate,and substantial relation to trade, traffic, and commerce within the District of Columbia,and tend to lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it will be recom-mended that it cease and desist therefrom and take affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing findings and conclusions, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Brewery and Beverage Drivers and Workers, Local No.67, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By inducing and encouraging employees of suppliers to outlets of, and employees ofoutlets of,Washington Coca-Cola Bottling Works, Inc., to engage in a concerted refusal toperform services for their employers, with an object of requiring the outlets to cease doingbusiness with Coca-Cola, Local 67 has engaged in unfair labor practices within the meaningof Section 8 (b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.4.The Respondent has not committed unfair labor practices in violation of Section 8 (b)(1) (A) of the Act.[Recommendations omitted from publication.]MARSHALL CAR WHEEL AND FOUNDRY CO. OF MARSHALL,TEXAS, INC. andUNITED STEEL WORKERS OF AMERICA,CIO. Case No. 16-CA-443. December 10, 1953SUPPLEMENTAL DECISION AND ORDERDENYING MOTION FOR RECONSIDERATIONOn May 28, 1953, the Board issued its Decision and Orderin the above-entitled proceeding., In its Decision the Boardin substance found, in agreement with the Trial Examiner,1105 NLRB 57.107NLRB No. 100. MARSHALL CAR WHEEL AND FOUNDRY CO.315thaton October 16, 1951, the Respondent's employees inquestion engaged in an economic strike; that thereafter theRespondent refused to take the strikers back except as newemployees, if there were vacancies, because the Respondentregarded the strikers as having quit their jobs by violatinga plant rule forbidding an employee from leaving work withoutpermission; and that the Respondent's conduct in refusing toreinstate the strikers except as new employees was tantamountto a discharge in violation ofSection8(a) (3) and (1) of the Act.On June 18, 1953, the Respondent filed withthe Board a"Motion for Reconsideration of the Decision and Order."IIn point numbered I in its motion, the Respondent contendsin substance that the striking employees should not be affordedthe protection of the Act because the strike was "deliberatelytimed so as to accomplish a partial destruction of Respondent'splant and/or equipment."The Respondent conducts foundry operations involving meltingof iron in a cupola and pouring of the molten metal into moldstomake car wheels. Without any advance notice, about 45percent of the Respondent's work force walked out on aneconomic strike at 11 a. m. on October 16, 1951, at the peakof the foundry operations. By commandeering supervisors andemployees who remained at work in the plant, the Respondentrestored operations without any damage to its physical property.The Respondentasserts,however, that, if all the employeesin the bargaining unit had struck, there would have resultedsubstantial damage to plant equipment and material.In cases involving supervisory' and plant-protection em-ployees,' the Board has recognized the validity of the generalprinciple that the right of certain classes of employees toengage in concerted activity is limited by the duty to takereasonable precautions to protect the employer's physicalplant from such imminent damage as forseeably would re-sult from their sudden cessation of work. We are of the opinionthat this duty extends as well to ordinary rank-and-fileemployeeswhosework tasks are such as to involve re-sponsibility for the property which might be damaged, Em-ployees who strike in breach of such obligation engage in un-protected activity for which they may be discharged or subjectedtoother forms of discipline affecting their employmentconditions. However, it is well settled that such a striker doesnot automatically lose his status as an employee under the Act.An employer may waive his right to discharge or discipline anemployee for engaging in such conduct; and once he has made2Carnegie- Illinois SteelCorp.(Gary Steel Works), 84 NLRB 851,affd in Albrecht v.N. L R B , 181 F(2d) 652(C A. 7).3Reynolds&Manley Lumber Co , 104 NLRB 827; U.S Steel Company(Joliet Coke Works),196 F(2d) 459(C A 7), setting aside 95 NLRB 763. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe waiver,an employer may not later assert the misconductas a valid reason for discharge or refusal to reinstate. Thus,ifan employer in fact discharges an employee for an unlawfulreason, the circumstances that the employer might have dis-charged him for a valid reason,for example,as here, partici-pation in unprotected activities,is not subsequently available asa defense to the unlawful discharge.4The Board appears to be unanimous in its determination thatat least some of the strikers engaged in unprotected activity.We are in disagreement with our dissenting colleague on theissue of whether the Respondent did in fact condone or waivethe strikers'misconduct in this case.In our opinion the recorddiscloses clear and convincing evidence of such condonation;theChairman can find no real evidence.Thus, this issueupon which we are divided is purely a factual one. We turn nowto a consideration of the evidence on this issue.At the time of the strike,the Respondent had in force a rulewhich prohibited"any employee to leave the employer's prem-ises without permission during working hours." In the eventof a breach of this rule, "it was presumed he had quit hisjob."Within an hour after the commencement of the strike,when the Union offered to supply workers to pour the metal,the Respondent notified the Union that the strikers could applyfor work,but only as new employees;the Respondent furthermade it clear that it had not discharged the strikers and thatits unwillingness to take them back except as new employeeswas based on the fact that the strikers had voluntarily severedtheir employment relationship by leaving work without per-mission in violation of the plant rule.54See, for example,the following cases involving strikers in breach of contract:AlabamaMarble, 83 NLRB1047,enfd.in 185 F. 2d 1022(C. A 5); E.A. Laboratories,80 NLRB 615,enfd.in188 F 2d 855(C A 2); Fafnir Bearing, 73 NLRB 1008.See, also,for example,Hoover Co., 90 NLRB 1614, 1622(mass picketing),set aside on other grounds.191 F. 2d 380(C.A. 6); Acme Evans,24 NLRB 71, 100 (violence),enfd. in 130 F 2d 477(C. A. 7), cert.den 318 U. S.732. See,particularly,Clearfield Cheese Co., Inc.,106 NLRB 417,and casescited therein,decided July 29, 1953, where the Board held that an employer condonedstrikers' picket-line violence and waived any right to refuse their reinstatement by indicatingthat strikers would be reinstated to available jobs while failing to mention misconduct as areason for not reemploying them.5 The Trial Examiner so found;there was no exception thereto; and the Board adopted thesefindings in its decision.At the hearing,Vice President Fry credibly testified as follows:Q.Did you fire themfor walking out?A.No. Idid not.Q. You just toldthem they wouldhaveto come back as new employees9A.That is right.Q You toldthemat thattime the foremen may or may not take them back,is thatcorrect?A. I told themthat it was strictly up to the foremen;if we needed a fellow and hehadn't been replaced-Q. So far as youwere concerned the employees quit when they walked out at11 o'clock?A.Well, I think So, yesQ.That wasyour position,theyquit their employment whentheywalked out at 11o'clock.A.Yes. MARSHALL CAR WHEEL AND FOUNDRY CO.317Later that same day, about 3:30 p. m., when the Union un-conditionally offered to return all the strikers to work, theRespondent repeated this position to the Union. Contrary to theopinion of our dissenting colleague,the same position wasmaintained by the Respondent throughout subsequent negotia-tionswith the Union. And consistent with this position, someof the strikers were later reemployed by the Respondent asnew employees, with loss of vacation and Christmas bonusprivileges.At no time did the Respondent in any manner indicate, oreven intimate,thatitstreatment of the strikers as newemployees was a disciplinary measure for the strikers' con-duct in failing to take appropriate steps to protect the Respond-ent's property from the damage which might result from aneffective strike, although the Respondent was at all timesfully aware of the nature of the strikers' conduct and thepossible damaging consequences thereof.At the hearing before the Trial Examiner, the Respondentagain denied that it had discharged the strikers and reiterateditsposition that the strikers had quit their employment byviolating the plant rule prohibiting employees from absentingthemselves from work without permission.' We have alreadyalluded to Vice President Fry's testimony in footnote 5. Therecord also contains the following colloquy:TrialExaminer:. . . .as I understand the pleadings,no employee was discharged or refused reinstatementbecause of this potential serious situation in the plant.Mr. Gooch (representing the Respondent): That's right.TrialExaminer:But these men were not penalized ordischarged,so where is the issue?Mr. Gooch: I don't-thinkwe have a case, but that is whatwe are trying down here.And in its brief submitted to the Trial Examiner, Respondentstated that the position which Fry expressed at the hearingwas in conformity with the Respondent's established policy.Even to this day the Respondent makes no claim that itdisciplined the strikers for failing to take appropriate measuresto avoid potential damage to the Respondent's property. Thusin its very motion for reconsideration the Respondent "deniesthat it discharged any of the men" and.contends that "althoughithad a legal right to do so, the Respondent did not dischargethe strikers." Construed most favorably to the Respondent,6 In paragraph 16 of its answer to the complaint issued by the General Counsel, the Re-spondent merely alleged that 45 percent of its employees ceased work without taking appro-priatemeasures to safeguard the plant from the serious damagewhich would haveresultedif the strike was 100 percent effective.However, nowhere in its answer does it allege orclaim that it disciplined the strikers for suchconduct by treating them as new employees.337593 0 - 55 - 22 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsposition in its motion for reconsideration is that, byengaging in unprotected activity,the employee status of thestrikerswas automatically severed,a position apparentlyembraced by our dissenting colleague but consistently repu-diated by the Board and the courts.?We are as ever ready as the Chairman to recognize andcondemn unprotected conduct wherever it may occur. And weare just as vigilant to protect an employer's right to disciplinestrikers or any employee for engaging in such misconduct.But we are equally vigilant to protect the employees'statutoryrights against infringement by an employer for reasons otherthan their misconduct.Our position is not a novel one. It hasbeen applied in cases(too numerous to cite)wherein, despitethe existence of a valid reason for discharge or discipline, theemployer effects the discharge or takes disciplinary actionfor a discriminatory reason proscribedby the Act. In allsuch cases the finding of a statutory violation rests upon theground that the failure to invoke the valid reason affirmativelydemonstrates that the employer has condoned such conductor forgiven the employee for it. It rests, too, upon the entirecircumstances surrounding each case; and, in this connection,the employer'scontinual silence on the matter is just aseloquent as a pronouncement of condonation.In this case the record shows that from the very inceptionof the strike the Respondent was fully aware of the nature of thestrikers'conduct and the danger of damage to plant facilities.For the Respondentto indicate in some manner that it wastreating the strikers as new employees because of their failureto take proper precautions to safeguard the property fromdamage, requires no use of magic words, nor any technicallegal formula,nor imposes any undue burden upon it. Yet, tothisday,no evidence has been called to our attention whichwould indicate that as the Respondent'sreason for treatingthestrikers as new employees;nor does the Respondenteven contend that such was the case.On the other hand, theevidence at every turn affirmatively demonstrates that theRespondent was not concerned with this aspect of their conductbut treated the strikers as applicants for new employmentsolely because of their violation of the plant rule prohibitingan employee from leaving work without prior permission.Itsposition at the hearing could not be any more specificwhen it bluntly stated that the strikers were not penalized be-cause of the potential damage to the plant equipment. Fromthe very beginning the Respondent steadfastly maintained thatitwas the violation of the plant rule which caused the Respondentto refuse to reinstate the strikers except as new employees. It7 In addition to the cases cited in footnote 4, supra,see Stewart Die Casting Corp v.N.L.R B.,114 F.2d 849, 855(C A. 7), cert.denied, 312 U S. 680,holding that the em-ployee status of sit-down strikers is not automatically terminated in the absence of affirma-tive action by the employer for engaging in such misconduct MARSHALL CAR WHEEL AND FOUNDRY CO.319was the violation of the plant rule, and that alone, whichRespondent refused to condone or forgive. As the TrialExaminer correctly concluded that such a plant rule cannotabrogate the statutory right of employees to engage in con-certed activity,theevidence compels us to find that theRespondent condoned the strikers'participation in any allegedunprotected activities and thereby waived any right it mighthave had to discipline them for it.8 Hence we find no merit inpoint numbered I of the Respondent'smotion for reconsidera-tion. 9The Respondent'smotion raises no other matter not pre-viously considered by the Board.[The Board denied the motion.]Chairman Farmer,dissenting:Icannot agreewith my colleagues that theRespondent violatedthe Act inrefusing to reinstate the strikers.The Respondentis a small manufacturer of car wheels, soilpipe,and related products.Its total annual business approxi-mates $500,000.In connection with its manufacturing opera-tions, the Respondent operatesa foundry.Itmelts iron in acupola or furnace. Thehotmolten metal is tapped into a bullladle for cooling and then poured into smaller ladles for trans-portation to other parts of the plant where it is poured intomolds.About 11 a.m. eachmorning,the cupola is full of moltenmetal and must be emptiedimmediatelyor severe damage toplant and equipment will result.The Unionwas fully aware of the importanceof the 11 o'clockhour in thepouring operations,and, by itsown admission,deliberately timed the strikeso as to cause the maximumphysicaldamage and financial loss to theemployer. The Re-spondent'switnesses testified,without contradiction,that thedamage to the plant from such an event would be "hardly lessthan75,000"besides the loss of business which would resultBContraryto the assertion of our dissenting colleague,in the ClearfieldCheese Co case(106 NLRB 417) where theBoard asrecently as last Julyfound condonation,the employer,as in thiscase,had offeredto reinstatethe strikers with penalty,that is,as new employees.A fullreading ofthe decisionalso disclosesthat, as in thiscase,the manner in which theemployer affirmativelyindicatedan intent tocondone themisconductwas solely by (1)offering to take all strikers back as new employees because theemployerconsidered themas having quit and(2) by nevermentioning their misconduct as the reason for treating themas new employees,although fully aware of such misconductThe other cases on whichthe dissenting opinion relies are inapposite.Thus in The LongviewFurniture case, unlike inthe instantcase,therewas no workavailable for the strikers atthe time of the refusalto reinstate them andthe employerneveroffered toreinstate thestrikers even as newemployees when work should become availableIn the Dorsey Trailercase, the court,in disagreementwith the Board, found thatthe employer did make it clearthatitsreason for not recallingthe strikeleadersto work wasbecause of the unprotectedcharacter of theiractivity.The WarnerBros Pictures,Inc., andthe W T. Rawleigh Cocases turned on their own peculiar facts.9 In view ofour decision herein, we find it unnecessary to determinewhich, if any, of thestrikersengaged in unprotectedactivityunder the circumstancesof this case. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile ruined parts of the plant and equipment were being re-built,a process which was likely to take several months. Thiswould have gone far to bankrupt this Employer and deprive allof the employees of their job opportunities.With the admitted intent, in event the Respondent did notcapitulate immediately,of doing the maximum amout of damageto the Respondent's property,the Union,without prior warningto the Employer,called the employees out on strike at 11 a. m.on October 16, 1951. The timing of the strike so as to cause themaximum physical damage and crippling of the plant wasboldly announced by the Union at a union meeting preceding thestrike. Thus,R. C. Lisman,the president of the Union's local,on cross-examination,testified substantially as follows:11 o'clock in morning is the time "when they were pouringoff the wheels and taking them out"; that is "about thetime when the crucible that carried the molten metal isabout the hottest;"if they don't pour the molten metal offat 11 o'clock"itwill come off the cupola and run off downthe sides the railroad tracks" and"run everybody out ofthere;" if there are wooden legs under the crucible, itwould burn them, if they didn't take the molten metal outof the crucible.J. A. Lee, union international representative,gave substantiallythe following testimony:We decided 11 o'clock would be the most effective time tocome out; that would be time when operation of plant wouldbe at its highest peak of activity;I knew that at that timethe cupola had been fully charged and would be full of moltenmetal that would have to be poured off, requiring some"hasty labor,"unless it were dumped; and,if all em-ployes had walked out, there would not be any labor totake care of it. . . . It was the crippling time for all theemployees to come out.Unless the molten metal couldbe poured off quickly at 11 o'clock,Iknew that it possiblywould be a severe blow to the company financially and"otherwise." 10Fortuitously, by calling upon its supervisors,including itsvice president and general manager,and the employees who didnot answer the strike call, the Respondent was able to musterenough emergency help to prevent the damage to its physicalproperty which the Union foresaw,and, in fact,admittedlyplanned.About an hour after the start of the strike,the Union's repre -sentative telephoned Fry, the Respondent's vice president and10 Except for that portion set out in quotation marks, the above is a paraphrase of thetestimony of Lisman and Lee. MARSHALL CAR WHEEL AND FOUNDRY CO.321general manager,who was then himself pouring molten metal,and belatedly offered to furnish a number of strikers to helppour the metal in the cupola. It was then too late for the strikersto be of assistance,and Fry told the Union's representative thathe considered the strikers had quit their jobs, that they wouldhave to apply to their respective foremen for employment, thatitwas up to the foremen as to whether the employees were takenback, and that if they did come back, they would do so as newemployees. The Board in its original decision, in which I didnot participate, found that, by this action, the Respondent dis-charged the striking employees. I agree with this interpretationof the Respondent's conduct.There are two questions presented for decision in this postureof the case: (1) Whether the strikers were engaged in protectedconcerted activity; and (2) whether, if unprotected, the Re-spondent waived or condoned such action so that the discharge ofthe strikers was unlawful.As to the first question, the majority states a general prin-ciple with which I wholeheartedly agree, namely, that the right ofrank-and-file employees,as wellas that of supervisors andplant-protection employees, to engage in concerted activitycarries with it the concomitantdutyto take reasonable pre-cautions to protect the employer's physical plant from suchimminent damage as would result from their sudden cessationof work. However, afterstatingthe principle, the majority findit"unnecessary to determine which...of the strikers engagedin unprotectedactivityunder the circumstances of this case."Ihave no hesitancy in holding that, when employees strike with-out warning with the purpose and expectation that the employer'sphysical plant will be seriously damaged thereby, they engagein a form of sabotage which is not entitled to the protection ofthe Act. Byits own admission, this was the purpose and expecta-tion of the Union in this case.The majority does not gainsay this, but nevertheless findsthat the Respondent condoned the strikers' conduct and therebywaived its right to discharge or discipline them. I am not con-vinced that the doctrine of condonation has any application to acase of this kind, since I view this type of activity as outsidethe protection of the Act."Moreover, even if applicable, whenwe (both the majority and I) agree that the strikers' conduct,motivated by a vindicative desire to destroy the enterprisewhich provides them employment, that finding should be dis-positive of the case. The majority, in my view, affords too easyan escape for the strikers from the normal consequences oftheir wanton and deliberate conduct. Our democratic society,contrary to the attitude of other political philosophies which weabhor,safeguards and grants protection to employees to strikein furtherance of economic aims. But,it seems to me basic inour scheme of free collectivebargainingand the right to strike,iiFansteel, 306 U. S 240; Southern Steamship, 316 U. S. 31. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the strike weapon shall be used as an instrument ofunion policy to exert economic strength to attain economicobjectives,and not as a weapon of destruction so planned andso timed as to result in the physical destruction of property ofsuch nature as to deal a crippling blowto the continued existenceof the very enterprise from whichthe strikers gain their liveli-hood. The distinction,of course,is between the financial losswhich is incidental to the withholding of the strikers' laborand the physical destruction and loss resulting from a plannedattempt to destroy property by a surprise abandonment of jobresponsibility.The latter has no place in our society and isnot entitled to protection insofar as I am concerned.But,meeting the majority on their own artifically createdissue, there is no real evidence of condonation in this case.Within an hour after the strike,the Respondent's vice president,who was then himself laboringin the foundryto prevent thedamage planned by the strikers,told a union representativein substance that the strikers were discharged.Throughoutsubsequent negotiations between the Union and the Respondent,the latter never receded from the position it had taken onOctober 16.At no time did it indicate forgiveness of thestrikers.12On the contrary,Respondent'swhole course of con-duct indicated unforgiveness.Ido not think it decisive thatthe Respondent did not immediately say, in so many words, thatit discharged the strikers because of the timing of their walkout.The Respondent'sspokesman was not a labor lawyer, and hewas not required to know the magic word formula which had hechanted correctly might have excused his discharge of thestrikers.Itstrikesme as completely disingenuous to ascribean attitude of forgiveness to Vice-PresidentFry, 1 hourafter the walkout while Fry himself was working as a foundryhand to prevent serious damage to his plant.When the offenseispotentially so serious and the Respondent'saction so in-stantaneously follows on the offense,we should require moresubstantial evidence than is available in this case to find con-donation.Moreover,the condonation or waiver doctrine rests on some-thingmore than the failure to raise the defense of unprotectedactivityin a given time. 13 Before condonation can be found,izWebster's New International Dictionary(1950)defines condonation as follows:"Pardonof an offense;voluntary overlooking or implied forgiveness of an offense by treating theoffender as if it had not been committed "13Longview Furniture Company,100 NLRB 301,306, where the Board said:Itistrue . , that the Respondent did not disclose a determination not to reinstatethe strikers who had engaged in misconduct when the Union applied on their behalf, butrelied on its representation that it had no job vacancies However, this fact is insufficientto establish an intent by the Respondent tocondone the misconduct in question. (Emphasissupplied)6 N L. R B v. Dorsey Trailers,Inc , 179 F. 2d 589, 592(C A. 5), where inreversing a Board finding of condonation,the court said:If we could agree with their (Board's]...view that respondent did not make it clearfrom the beginning to these three that t cy would not be treated differently from the BROTHERHOOD OF PAINTERS, DECORATORS &PAPERHANGERS323there must also be affirmative, positive action bythe employerwhich indicates that he is forgiving the unprotected activity ofan employee. Most frequently, this affirmative action hastaken the form of an invitation from, or agreement by, theemployer to reinstate strikers without penalty. The relevantcases cited by the majority in support of their waiver finding(footnote 4) are of this character. 14 There is no affirmativeevidence of condonation in this case. The Respondent did notpromise to reemploy the strikers without penalty; nor did itinvite them to return to work under such circumstances as toindicate an intent to overlook their conduct in the strike.To me it is clear that the strikers engaged in unprotectedactivity; that, even if relevant which I reject, Respondent didnot condone or waive such activities; and therefore that theRespondent was lawfully entitled to discharge the strikers. Iwould so find and dismiss the complaint.Member Murdock took no part in the consideration of theabove Supplemental Decision and Order Denying Motion for Re -consideration.rank and file of the workers, we could not agree with it that this would be a waiver oftheir breach of contract, and a condonation of their wrongheadedness, their injuriousand harmful action both to the company and to the employees.14 Alabama Marble Company, 83 NLRB 1047, enfd. 185 F. 2d 1022 (C. A. 2) (Respondentagreed to permit and did permit employees who struck in violation of a no- strike clause toreturn to work without reserving the right to discipline any striker); E. A. Laboratories,Inc.,86 NLRB 711, enfd. 188 F. 2d 855 (C. A. 2) (Respondent agreed to reemploy strikerswho struck in violation of a no-strike clause); The Fafnir Bearing Company, 73 NLRB 1008(Respondent invited strikers in violation of a no- strike clause to return to work and promisedthem reinstatement to their former positions without exception or qualification); The HooverCompany, 90 NLRB 1614, 1622, enfd as modified 191 F. 2d 380 (Respondent invited all em-ployeeswho engaged in mass picketing to return to work; in court decision, court foundthat when Respondent invited employees engaged in boycotting activities to return to work ifthey first disassociated themselves from such activity, it thereby waived right to refuse toreinstate employees who complied with its invitation); Clearfield Cheese Company, Inc.,106 NLRB 417 ("In addition to its delay in raising the misconduct issue, despite the numerousopportunities to do so, until long after the termination of the strike, the Respondent affirma-tively indicated at the time of the applications for reinstatement on November 13, and inits letters to, and conversations with, its employees an intent to condone the misconduct").See also the following court decisions reversing Board findings ,.f condonation: N. L. R. B. v.Dorsey Trailers, Inc., supra; N. L. R. B. v. Warner Bros. Pictures, Inc., 191 F. 2d 217(C.A.9),setting aside 82 NLRB 568; W. T. Rawleigh Co. v. N. L. R. B., 190 F. 2d 832(C. A. 7), enfg. as modified 90 NLRB 1924.BROTHERHOOD OF PAINTERS, DECORATORS & PAPER-HANGERS OF AMERICA, LOCAL UNION NO. 365, ANDHUGH J. SMITH, itsBusiness AgentandJOHN SALANSKYand ELMER LEE RIDGWAY. Case No. 10-CB-145. Decem-ber 11, 1953DECISION AND ORDEROn September 14, 1953, Trial Examiner Robert L. Piperissued his Intermediate Report in the above-entitled proceed-107 NLRB No. 93.